DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of September 23, 2021, Applicant, on December 16, 2021, amended claims 1-7, 9, & 11-20. Claims 1-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea because the currently amended claims cannot practically be performed in the human mind, and, therefore, do not recite a mental process. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and we then (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, claim 1, and similarly claims 2-20, recites 
A … method comprising: providing … a first … question to a … associated with a user; 
receiving … a first … response corresponding to the first … question; 
storing, within a data structure …, a dynamic choice reference dataset comprising … mappings between the first … response and a set of potential … answer choices for a subsequent question; 
in response to receiving the first … response …, dynamically generating a second … question comprising a subset of … answer choices from the set of potential … answer choices by: 
accessing, the dynamic choice reference dataset within the data structure to identify, the set of potential digital answer choices corresponding to a single instance of the second … question; and 
selecting, from within the dynamic choice reference dataset of the data structure, the subset of … answer choices from the set of potential … answer choices for the single instance of the second … question by filtering the set of potential digital answer choices utilizing one or more … mappings of the … mappings; and 
Page 2 of 17providing the generated second … question with the subset of digital answer choices to the … user.

Claims 1-20, in view of the claim limitations, are directed to the abstract idea of providing a question to a user, receiving a response to the question, storing a reference dataset comprising mappings between a response and answer choices for a subsequent question in a data structure, generating a second question and answer choices by accessing and selecting a subset of answer choices for the second question from the data structure and utilizing the mappings, and providing the second question and subset of answer choices to the user.
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited limitations, including those referred to by Applicant, providing a question to a user, receiving a response to the question, storing a reference dataset comprising mappings between a response and answer choices for a subsequent question in a data structure, generating a second question and answer choices by accessing and selecting a subset of answer choices for the second question from the data structure and utilizing the mappings, and providing the second question and subset of answer choices to the user could all be reasonably interpreted as a human using their mind to provide a first question manually and/or with a pen and paper, a human mentally observing to receive responses, a human mentally observing and storing mapping in a data structure either in their mind or with a pen and paper, a human generating a second question by observing to access the mappings from their mental data structure or pen and paper data structure and a human mentally evaluating the mappings to select answer choices, and a human using their mind to provide a second question manually and/or with a pen and paper. Therefore, the claims, including the claim features referred to by Applicant, recite a mental processes.
With respect to Applicant’s assertion regarding the elements reciting “by one or more processors,” “digital,” “to a graphical user interface of a client device,” “via the graphical user interface of the client device” and “of the one or more processors,” as in claim 1, and similarly claim 11 and 17, these limitations are additional elements beyond the recited abstract idea, addressed under prong 2 of Step 2A and Step 2B, and under prong 2 of Step 2A and Step 2B, these additional elements beyond the recited abstract idea of “by one or more processors,” “digital,” “to a graphical user interface of a client device,” “via the graphical user interface of the client device” and “of the one or more processors” are nothing more than applying the abstract idea using generic computer components.

Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations are directed to managing human behavior of providing questions to human users and receiving answers from the human users, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity. Thus, in addition to being reciting a mental process, the claims also recite a certain method of organizing human activity. 

Accordingly, the claims recite mental processes and a certain method of organizing human activity, and thus, contrary to Applicant’s assertion, the claims recite an abstract idea under the first prong of Step 2A.

Applicant argues that, under the second prong of the patent eligibility analysis, currently amended independent claims 1, 11, and 17 recite a practical application of the alleged mental processes because the independent claims recite a practical application of any alleged mental process because the claims recite a technology that improves storage functionality of an implementing computing device since “claim 1 recites ‘storing, within a data structure of the one or more processors, a dynamic choice reference dataset comprising digital mappings between the first digital response and a set of potential digital answer choices for a subsequent question,’” and “[b]y storing the dynamic choice reference dataset in this manner, the system improves (e.g., reduces) a memory footprint compared to conventional systems that create and store compounding branches for each possible response.” Examiner respectfully disagrees.
As noted above, in Prong 2 of Step 2A, Examiners determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. The steps referred to by Applicant (storing within a data structure …, a dynamic choice reference dataset comprising digital mappings between the first digital response and a set of potential digital answer choices for a subsequent question) recites an abstract idea because a human can store mapping of questions and answers either in their mind or with a pen and paper, and thus, this feature recites a mental process. 
Further, simply storing the mapping “within a data structure of the one or more processors” is not an improvement to computer technology or other technology merely because this merely requires that the idea is performed on a computer, which is not sufficient to integrate an abstract idea or amount to significantly more than an abstract idea. MPEP 2106.05(f). Simply storing data does not reduce computer memory used nor otherwise improve computer technology, but rather storing data is precisely the inherent function that generic computer memory or storage medium is design to for. Applicants reference to “efficiently export[ing] or import[ing]” of digital questions and answers is nothing more than mere automation of a manual process and claiming the improved speed or efficiency inherent with applying an abstract idea on a computer, which is not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a)(2), (d); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. latric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
As in Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. (Fed. Cir. Aug. 1, 2016), the present claims do not require a new source or type of information, set of components or methods, such as new measurement devices or techniques that would generate new data to collect, analyze and display. See id. at 9. Nothing in the claims or specification requires anything other than off-the-shelf, conventional computers and input devices, and generic computer functions. See id. at 10. Like in Electric Power Group, the claims are not focused on a specific improvement in computers, but on certain independently abstract ideas that simply use computers as tools. Id. at 8.

In the interest of clarity and compact prosecution, as noted above, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented,” “by one or more processors,” “digital,” “to a graphical user interface of a client device,” and “of the one or more processors” in claim 1, and similarly claims 11 and 17, and “machine-learning” in claims 6, 7, 15, 16, & 20. However, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment.
Under Step 2B, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0144] (disclosing that the system of the invention may be implemented as a desktop application and the disclosure may be practices with many type of computer systems, including personal computers, desktop computers, and the like). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-20) recite 
A … method comprising: providing … a first … question to a … associated with a user; 
receiving … a first … response corresponding to the first … question; 
storing, within a data structure …, a dynamic choice reference dataset comprising … mappings between the first … response and a set of potential … answer choices for a subsequent question; 
in response to receiving the first … response …, dynamically generating a second … question comprising a subset of … answer choices from the set of potential … answer choices by: 
accessing, the dynamic choice reference dataset within the data structure to identify, the set of potential digital answer choices corresponding to a single instance of the second … question; and 
selecting, from within the dynamic choice reference dataset of the data structure, the subset of … answer choices from the set of potential … answer choices for the single instance of the second … question by filtering the set of potential digital answer choices utilizing one or more … mappings of the … mappings; and 
Page 2 of 17providing the generated second … question with the subset of digital answer choices to the … user.

Claims 1-20, in view of the claim limitations, are directed to the abstract idea of providing a question to a user, receiving a response to the question, storing a reference dataset comprising mappings between a response and answer choices for a subsequent question in a data structure, generating a second question and answer choices by accessing and selecting a subset of answer choices for the second question from the data structure and utilizing the mappings, and providing the second question and subset of answer choices to the user.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing a question to a user, receiving a response to the question, storing a reference dataset comprising mappings between a response and answer choices for a subsequent question in a data structure, generating a second question and answer choices by accessing and selecting a subset of answer choices for the second question from the data structure and utilizing the mappings, and providing the second question and subset of answer choices to the user could all be reasonably interpreted as a human using their mind to provide a first question manually and/or with a pen and paper, a human mentally observing to receive responses, a human mentally storing mapping in a data structure either in their mind or with a pen and paper, a human generating a second question by observing to access the mappings from their mind or pen and paper data structure and a human mentally evaluating the mappings to select answer choices, and a human using their mind to provide a second question manually and/or with a pen and paper; therefore, the claims are directed to a mental processes. Further, each of these limitations are directed to managing human behavior of providing questions to human users and receiving answers from the human users, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented,” “by one or more processors,” “digital,” “to a graphical user interface of a client device,” and “of the one or more processors” in claim 1, “[a] system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” “digital,” “to a graphical user interface of a client device,” and “via the graphical user interface of the client device” in claim 11, “[a] non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer device to,” “digital,” “to a graphical user interface of a client device,” “via the graphical user interface of the client device,” “the at least one processor,” and “by the at least one processor” in claim 17, and “machine-learning” in claims 6, 7, 15, 16, & 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10, 12-16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0144] (disclosing that the system of the invention may be implemented as a desktop application and the disclosure may be practices with many type of computer systems, including personal computers, desktop computers, and the like). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10, 12-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623